Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-5 and 8-19 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 6/30/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn in view of the instant amendments to the claims.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Anelva and Ikeda (US 20100294656).
As to claim 15, Hosokawa discloses a deposition apparatus comprising:
A substrate support with substrate (figure 1: substrate tray 14 on which a substrate is mounted);
A target facing the substrate (figure 1: target 22);
A first magnet assembly below the target including a magnet extending in a first direction, having a first length, and a second magnet surrounding the first magnet (figure 2: magnet assemblies 112 ‘below’ [opposite substrate from] target; figure 3a: magnet ‘A’ with outer peripheral magnet 313 surrounding inner magnet 305);
A second magnet assembly disposed below the target and spaced apart from the first magnet assembly in a second direction perpendicular to the first direction and having a first magnet extending in the first direction and a second magnet surrounding the first magnet (figure 3a: magnet ‘B’ in perpendicular direction from magnet ‘A’ as its elongated direction);
Wherein the second magnets of the first and second assemblies have the same length in the first direction (figure 3a: same length of outer magnets in elongated direction);
A portion of the first magnet assembly does not overlap the substrate (figure 1: movement of the substrate through the chamber, necessarily into positions with overlapping and non-overlapping sections with respect to the magnet assemblies).

Hosokawa, while disclosing first magnets within each respective magnet assembly and adjustment of magnet properties at magnet ends (abstract), is silent as to their length being different.
	Anelva discloses a deposition apparatus with substrate support, target, and magnet elongated magnet units behind the target comprising central and surrounding magnets (figure 1-2).  Anelva also discloses knowledge in the adjusting the magnet length between the different magnet units (figure 3) in order to adjust the ion bombardment profiles to obtain more uniform deposition (English translation abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust magnet lengths, as disclosed by Anelva, in the system of Hosokawa, because this improves uniformity (Anelva at English translation abstract).  Although Anelva discloses changing the size of both the inner and outer magnets, one of ordinary skill in the art would recognize that ion bombardment and deposition profile adjustments would also be possible with experimentation of keeping one magnet size constant and adjusting the other magnet size, including a constant surrounding magnet and changing size inner magnet.  One of ordinary skill in the art would recognize this because Hosokawa discloses other magnet adjustment techniques including adjusting only one magnet (the outer magnet width of end magnets - see abstract) and it is generally recognized that changes in size and proportion are generally within the purview of one of ordinary skill in the art (see MPEP 2144.04 IV (A)).

As to the limitation of the substrate width in the first direction being less than the first length of the first magnet of the first magnet assembly, it is important to note that it has been determined that the inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).  The instant claim does require more than just the inclusion of a material worked upon, the substrate, and the material worked upon’s details as it contains limitations comparing the substrate size to that of the magnet.   But it is the fact that the prior art sputter deposition apparatuses contain a chamber into which any desired substrate could be loaded, including a substrate which is larger than the magnet, the same size as the magnet, or smaller than the magnet’s first length that it can be argued that the prior art teaches the claimed apparatus and the inclusion of details of the substrate size do not further restrict the structure of the combined apparatus of Hosokawa and Anelva.  However, as discussed below, prior art also exists disclosing knowledge in the art of controlling magnet sizes relative to the substrate as claimed.
	Hosokawa, while disclosing magnet arrays for deposition onto a substrate in a sputter deposition apparatus, is silent as to the relative widths of the magnet arrays and the substrate.
	Ikeda discloses a sputter deposition apparatus in which magnet arrays behind a target are used for deposition onto an opposing substrate (figure 1).  Ikeda also discloses knowledge in the art of using magnet arrays which are positioned in a far wider area than the target, which in turn is larger than the substrate (figure 1; figure 8: magnet array extending beyond target 2, sized much larger than substrate 306) to obtain a uniform deposition onto the substrate by obtaining a uniform plasma density at the target surface facing the substrate - effectively reducing or eliminating non-uniformity from edge effects (paragraph 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend a magnet array beyond a substrate’s width in all directions, as disclosed by Ikeda, in the system of Hosokawa and Anelva, because this increases deposition uniformity by eliminating edge effects (Ikeda at paragraph 4).

As to claim 16, Hosokawa discloses a third magnet assembly spaced from the second with the same size outer magnet as the second and first magnet assemblies (figure 3a).

As to claim 17, Hosokawa discloses a deposition apparatus comprising:
A substrate support with substrate (figure 1: substrate tray 14 on which a substrate is mounted);
A target facing the substrate (figure 1: target 22);
A plurality of magnet assemblies below the target including a magnet extending in a first direction, having a first length, and a second magnet surrounding the first magnet (figure 2: magnet assemblies 112 ‘below’ [opposite substrate from] target; figure 3a: magnet ‘A’ with outer peripheral magnet 313 surrounding inner magnet 305);
Wherein the second magnets of the assemblies have the same length in the first direction (figure 3a: same length of outer magnets in elongated direction).


Hosokawa, while disclosing first magnets within each respective magnet assembly and adjustment of magnet properties at magnet ends (abstract), is silent as to their length being different.
	Anelva discloses a deposition apparatus with substrate support, target, and magnet elongated magnet units behind the target comprising central and surrounding magnets (figure 1-2).  Anelva also discloses knowledge in the adjusting the magnet length between the different magnet units (figure 3) in order to adjust the ion bombardment profiles to obtain more uniform deposition (English translation abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust magnet lengths, as disclosed by Anelva, in the system of Hosokawa, because this improves uniformity (Anelva at English translation abstract).  Although Anelva discloses changing the size of both the inner and outer magnets, one of ordinary skill in the art would recognize that ion bombardment and deposition profile adjustments would also be possible with experimentation of keeping one magnet size constant and adjusting the other magnet size, including a constant surrounding magnet and changing size inner magnet.  One of ordinary skill in the art would recognize this because Hosokawa discloses other magnet adjustment techniques including adjusting only one magnet (the outer magnet width of end magnets - see abstract) and it is generally recognized that changes in size and proportion are generally within the purview of one of ordinary skill in the art (see MPEP 2144.04 IV (A)).

As to the limitation of the first magnet not overlapping the substrate, it is important to note that it has been determined that the inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).  The instant claim does require more than just the inclusion of a material worked upon, the substrate, and the material worked upon’s details as it contains limitations comparing the substrate size to that of the magnet array.   But it is the fact that the prior art sputter deposition apparatuses contain a chamber into which any desired substrate could be loaded, including a substrate which is larger than the magnet array, the same size as the magnet, or smaller than the magnet array and therefore not overlapping the end magnet, that it can be argued that the prior art teaches the claimed apparatus and the inclusion of details of the substrate size do not further restrict the structure of the combined apparatus of Hosokawa and Anelva.  However, as discussed below, prior art also exists disclosing knowledge in the art of controlling magnet sizes and array positions relative to the substrate as claimed.
	Hosokawa, while disclosing magnet arrays for deposition onto a substrate in a sputter deposition apparatus, is silent as to the magnets within the array not overlapping the substrate.
	Ikeda discloses a sputter deposition apparatus in which magnet arrays behind a target are used for deposition onto an opposing substrate (figure 1).  Ikeda also discloses knowledge in the art of using magnet arrays which are positioned in a far wider area than the target, which in turn is larger than the substrate (figure 1; figure 8: magnet array extending beyond target 2, sized much larger than substrate 306) to obtain a uniform deposition onto the substrate by obtaining a uniform plasma density at the target surface facing the substrate - effectively reducing or eliminating non-uniformity from edge effects (paragraph 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend a magnet array beyond a substrate’s width in all directions, as disclosed by Ikeda, in the system of Hosokawa and Anelva, because this increases deposition uniformity by eliminating edge effects (Ikeda at paragraph 4).

As to claim 18, Hosokawa discloses a plurality of symmetrical magnet assemblies (figure 3a).
As to claim 19, Anelva discloses knowledge in the art of adjacent magnets with different size characteristics (figures 15-16).

Allowable Subject Matter
Claims 1-5 and 8-14 are allowed.
Claim 1 requires a deposition apparatus with a target and magnet array, the array having first, second and third magnet assemblies, each magnet assembly containing a first magnet and a second magnet at least partially surrounding the first magnet.  The claim also requires that the respective first magnet in each of the first, second and third assemblies be of a different length in each of the first, second and third assemblies and the length of the second magnet [surrounding magnet] be the same in each assembly.
While the prior art contains teachings and motivations for using different length ‘first’ magnets at the ‘end’ magnet assembly of an array (as discussed above), none of the prior art teaches nor suggests having three different assemblies with three different length first magnets and three same length second magnets.

Response to Arguments
Applicant’s arguments with respect to claim 1 are accepted and claim 1, and its dependent claims, are believed to be in condition for allowance.
Applicant’s arguments with respect to claim 15 and 17 are moot in view of the new grounds of rejection, as necessitated by the instant amendments and discussed above.  Ikeda, as discussed in these new grounds under 35 USC 103 above, discloses knowledge in the art of extending a magnet array well beyond a substrate’s size to promote uniformity during deposition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794